AO 72A
(Rev. 8/82)

 

 

 

Case 2:21-cv-00006-LGW-BWC Document 28 Filed 07/20/21 Page 1of1

In the Anited States District Court
Sor the Southern District of Georgia

Wrunswick Division
LADARRELLE DIXON, *
*
Plaintiff, * CIVIL ACTION NO.: 2:21-cv-6

of

Vv. rt

*

UNKNOWN LAW ENFORCEMENT 7
OFFICER; LAW ENFORCEMENT ws
OFFICER #408; GLYNN COUNTY *
SHERIFF’S DEPARTMENT; and GLYNN +
COUNTY DETENTION CENTER *
OFFICIALS, *
oe

Pa

Defendants.

ORDER
After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 27. Plaintiff did not file Objections
to this Report and Recommendation. Thus, the Court ADOPTS the
Magistrate Judge’s Report and Recommendation as the opinion of
the Court and DENIES Plaintiff’s “Motion to Change Plaintiff

Detention due to Civil Action.” Dkt. N 4,

  
  

SO ORDERED, this 19 Sy , 2021.

 

 

HON .f LISA GODBEY WOOD, JUDGE
NY¥YTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
